DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 May 2022 has been entered. 

Claim Objections
Claim 1 should be revised to add a comma and to conclude as a sentence by deleting the trailing semicolon “… a flow path between said catheter tube and said chamber, said connector comprising a flow detector [[;]]. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the language “…wherein said first end of said connector is solvent bonded to said gripping member.”  There is insufficient antecedent basis for this limitation. Parent claim 1 has been amended to replace the term “gripping member” with “funnel.” 
Claim 14 recites the language “… wherein said first end of said connector is attached to said gripping member by an interference-type fit funnel.” There is insufficient antecedent basis for the “gripping member.” This language is also ambiguous because parent claim 1 has been amended to describe a “funnel,” and claim 14 does not specify whether the interference-type fit funnel is the same as the funnel of parent claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 4-6 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goodwin; Mary Elizabeth (US 20070225688 A1) with incorporation of Byrne; Phillip Owen (US 20030135200 A1). 
Regarding claim 20, Goodwin discloses a urinary catheter assembly (¶ [0002], [0008], [0019], catheterization device 10), comprising: 
a) a catheter tube having a proximal end and a distal end, said catheter tube defining a flow path (¶ [0019], catheter tube 12); and 
including one or more access eyelets at said proximal end (¶ [0021], catheter tube 12 having an aperture 15 at its distal end for passage of urine from the bladder into the catheter); and 
a gripping member at said distal end (¶ [0025], the transport tubing 18 may optionally be covered by a sheath 40, shown in FIG. 7);
b) a urine collection container (¶ [0019], collection bag 20);
spaced from said catheter tube by a deformable connector (¶ [0019], transport tube 18; ¶ [0021], at least one contraction region 22 is provided in transport tube 18); 
said urine collection container comprising a urine collection chamber (¶ [0019], collection bag 20); and 
c) said connector comprising a first end and a second end, wherein said flexible connector defines a flow path between said catheter tube and said chamber (Figs. 3, 4, a path extends through transport tube 18); 
wherein said connector comprises a shaft with a central axis wherein said connector is configured for movement in three dimensions relative to said central axis (¶ [0022], The crests and grooves allow the contraction region 22 to be compressed axially along its length, as can be seen in FIGS. 4 and 5; ¶ [0023], polyvinylchloride, polyethylene, polyurethanes, silicones, and polypropylene … Corrugated regions can be readily formed in such material; ¶ [0024], Both Zeus™ and Tef-Cap produce such tubing which they term corrugated, coiled, or convoluted; see annotated Fig. 4 of Goodwin). 

    PNG
    media_image1.png
    1094
    755
    media_image1.png
    Greyscale
To clarify, this rejection cites Fig. 4 of Goodwin, which includes both a contraction region 22 and sheath 40. 
Regarding the limitation of a connector configured for movement in three dimensions relative to the central axis, Goodwin describes a corrugated tubing segment configured to stretch or contract (¶ [0022], The crests and grooves allow the contraction region 22 to be compressed axially along its length, as can be seen in FIGS. 4 and 5). Goodwin incorporates Byrne as an example of a catheter having a corrugated section (¶ [0003], All references cited are incorporated herein by reference … Byrne in U.S. Pat. No. 6,852,098, describes a catherization device … which includes a rigid, thin walled tube with corrugated region for flexing). 
Byrne (US 20030135200 A1) demonstrates that a corrugated region is capable of both extending axially and bending away from its central axis in three dimensions (¶ [0038] The flexible region may be provided by a so called "crinkle" or saw tooth formation on the wall of the catheter … which may be collapsed on itself axially and which allows for bending without buckling of the tube with resulting occlusion of the lumen). When a portion of contraction region 22 is extended distally from sheath 40, it will be capable of bending in three dimensions away from its central axis. 

Regarding claim 4, Goodwin discloses a connector (¶ [0021], at least one contraction region 22; ¶ [0022], The crests and grooves allow the contraction region 22 to be compressed axially along its length, as can be seen in FIGS. 4 and 5).
Goodwin does not explicitly disclose that the connector is bendable 180 degrees without kinking. Goodwin incorporates Byrne as an example of a catheter having a corrugated section (¶ [0003], Byrne in U.S. Pat. No. 6,852,098). Byrne demonstrates that a corrugated region is capable of bending without kinking (¶ [0038] The flexible region may be provided by a so called "crinkle" or saw tooth formation on the wall of the catheter … which may be collapsed on itself axially and which allows for bending without buckling of the tube with resulting occlusion of the lumen). Therefore, Goodwin’s contraction region 22 is likewise capable of bending without kinking. 

Regarding claims 5 and 6, Goodwin discloses a urinary catheter wherein said flexible connector comprises an outer wall defining said flow path (¶ [0022], contraction region 22 is a corrugated region, providing for crests 24 and grooves 26 in the tube);
wherein said outer wall is pleated (¶ [0022], contraction region 22 is a corrugated region, providing for crests 24 and grooves 26 in the tube). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 7-9, 14, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson, Margaret Pamela et al. (US 20050256447 A1) in view of Faries; Durward I. Jr. (US 20060229586 A1).
Regarding claim 1, Richardson discloses a urinary catheter assembly (¶ [0031], urinary catheter such as a Foley catheter; ¶ [0072] FIG. 1, this shows part of a urine catheter control apparatus), comprising: 
a) a catheter tube having a proximal end and a distal end, said catheter tube defining a flow path and including one or more access eyelets at said proximal end (¶ [0080] FIG. 5 … typical Foley-type urinary catheter 18); and 
a funnel at said distal end (¶ [0080] In FIG. 5 … female connector 17); 
b) a urine collection container (¶ [0080], typical urine collection bag 20); 
spaced from said catheter tube by a deformable connector (¶ [0080], tube 19); 
said urine collection container comprising a urine collection chamber (¶ [0080], typical urine collection bag 20); 
c) said connector comprising a first end and a second end, wherein said flexible connector defines a flow path between said catheter tube and said chamber (Fig. 5, tube 19 connects the proximal end of typical Foley-type urinary catheter 18 to collection bag 20). 
Richardson teaches the invention substantially as claimed by Applicant with the exception of a connector comprising a flow detector. Faries discloses a lay flat tubing as a fluid conductor for transferring fluid to and from the body of a patient (¶ [0002], [0012], [0039] FIGS. 1A, 1B and 1C … lay flat tubing 10), comprising: 
c) a connector comprising a first and second ends, wherein said flexible connector defines a flow path (¶ [0039], Lay flat tubing 10 has a top conduit layer 12 superimposed on a bottom conduit layer 14);
said connector comprising a flow detector (¶ [0018] When not transporting fluids, the tubing lies substantially flat, eliminating any open interior volume and occupying no more space than required by the sheets superimposed on each other un-abutting relation; ¶ [0021] In use, the lay flat tubing is inflated or distended by either pressurizing the flattened lumen or lumens with the conducted fluid; ¶ [0039], FIG. 1C illustrates the unit 10 inflated as by the passage of fluid therethrough).  
Faries provides a form of tubing with a reduced storage volume and which also minimizes the risk of contamination (¶ [0013], utilizing minimal space during transportation and storage; ¶ [0020] While laying flat in storage, the collapsed tubing minimizes interior contamination). One would be motivated to modify Richardson with the connector and flow detector of Faries to select a known form of tubing, and also to store the catheter system compactly and with lower risk of contamination. Therefore, it would have been obvious to modify Richardson with Faries’ connector and flow detector in order to reduce the storage volume and contamination risk of a catheter system. 

Regarding claims 7-9, Richardson discloses a urinary catheter assembly further comprising a flow indicator (¶ [0086] The tube also includes a Venturi flow meter 32 upstream with pressure sensors 34, 36); 
wherein said flow indicator is configured to detect urine within the flow path of said flexible connector (¶ [0081] In use a control processor within the housing monitors the pH in the tube … The control processor may log details of the pH readings to a log; ¶ [0097] The microprocessor also keeps a log of the readings of pH, pressure etc.; (Fig. 5, housing 10 is arranged in series with tube 19); 
wherein said flow indicator is configured to detect the rate of flow through said flexible connector (Fig. 5, housing 10 is arranged in series with tube 19). 

Regarding claims 14, 16 and 17, Richardson discloses a urinary catheter assembly wherein said first end of said connector is attached to said gripping member by an interference-type fit funnel (¶ [0072], frusto-conical female connector 3; ¶ [0080], female connector 17); 

    PNG
    media_image2.png
    869
    604
    media_image2.png
    Greyscale
further comprising a connection port on said urine collection container configured for attachment to a distal end of said flexible connector (Fig. 5, tube 19 connects to collection bag 20); 
wherein said second end of connector comprises a connection port configured for connection to a connection port of said collection container (Fig. 5, the proximal end of tube 19 and distal end of collection bag 20 have corresponding ports). 


Claims 2, 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson and Faries, further in view of Utas; Jan et al. (US 20130153446).
Regarding claims 2, 3 and 18, Richardson lacks a flat and substantially transparent sleeve that changes its shape. Faries discloses a connector comprising a flat sleeve (¶ [0041], Thermoformed polymer is generally formed as a flat sheet); 
wherein the connector comprises a sleeve that is configured to change shape in response to flow therethrough (¶ [0039], FIG. 1C illustrates the unit 10 inflated as by the passage of fluid therethrough). 
Faries reduces a storage volume and contamination risk of medical tubing. Regarding the rationale and motivation to modify Richardson with the flat sleeve of Faries, see discussion of claim 1 above. 
Richardson and Faries do not explicitly disclose that the sleeve is transparent, and are also silent whether the connector is made of a polymeric material. Utas discloses a catheter assembly (¶ [0053], FIG. 1 … catheter assembly 110), comprising a substantially transparent material formed into a film; and a polymeric material (¶ [0089] The package is preferably formed by a flexible sheet material, and preferably of a transparent flexible plastics material … silicone or a thermoplastic elastomeric material, other thermoplastic materials, curable elastomeric materials, polyamide resins or elastomers or any mixture thereof, i.e. the group may comprise materials like, PA, PP, PVC, PU, PE, latex, and/or Kraton™).  
Utas selects commercially available materials to construct a film, and also permits quick inspection of the contents of a film container. Utas’ polymers can also be formed into connectors or other components of a catheter system. 
One would be motivated to modify Richardson and Faries with the transparent polymeric material of Utas since Faries calls for a thermoformed polymer (¶ [0017], [0017], [0048], [0051], [0052]). Therefore, it would have been obvious to modify Richardson and Faries with the transparent polymeric material of Utas in order to construct a film or connector from a readily obtained material. 
 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson and Faries, further in view of Chung; Terry et al. (US 20130324974).
Regarding claim 13, Richardson and Faries do not explicitly disclose solvent bonding. Chung discloses a tube connector (¶ [0004], [0005], [0016], [0017], fluid handling system 10);
wherein a first end of a connector is solvent bonded to another element (¶ [0022], according to various embodiments, tubing 12 is bonded to connector 20 using an adhesive compound … amount of a proper solvent in the bonding area between tubing 12 and connector 20); 
wherein said first end of said connector is attached to said element by an interference-type fit (¶ [0022], the quality of the adhesive bond between tubing 12 and connector 20 is influenced by the relative uncompressed diameters of the tubing 12 and opening 22 (e.g., an interference fit between tubing 12 and connector 20)); 
Chung demonstrates common techniques for joining two ends of separate conduits. One would be motivated to modify Richardson and Faries with the solvent bond of Chung since Richardson constructs the catheter assembly from separate tubing sections (Fig. 5, catheter 18 and tubing 19). Therefore, it would have been obvious to modify Richardson and Faries with the solvent bond of Chung in order to select a well-known technique for assembling separate tubing sections. 


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson and Faries, further in view of Wells; Mark Edward et al. (US 20130245496 A1).
Regarding claim 19, Richardson and Faries are silent whether the connector has a different stiffness from said catheter tube. Wells discloses a connector comprising one or more barbs (¶ [0014], connections 38 and 39 are tapered cylindrical pieces or parts … each barb 38 and 39 comprises one or more of evenly spaced rings 43 … an angular barb-like protrusion 42); 
wherein a catheter tube has a stiffness, and said connector has a stiffness that is different from said catheter tube (¶ [0014], the tubing is flexible and expands over the barbs 42 after placement over the connections 38 and 39). 
Wells attaches a flexible tube with a well-known frictional connector. One would be motivated to modify Richardson and Faries with materials of varying hardness since Richardson constructs the catheter assembly from separate tubing sections and barbed connectors (Fig. 5). Therefore, it would have been obvious to modify Richardson and Faries with the materials of varying hardness as taught by Wells in order to join flexible tubing with an easily constructed connector. 

Response to Arguments
The rejections of claims 13 and 15 under 35 USC § 112 are withdrawn in view of the amendments filed 24 May 2022. 
Applicant’s arguments filed 24 May 2022 regarding the rejection of claims 1-9, 13, 14 and 16-20 as amended, under 35 USC § 103 over Goodwin, Kennard, Tobescu, Chung and Wells, have been fully considered and are persuasive. After further consideration, the amended claims are rejected on new grounds under 35 USC § 102 and 103 over Goodwin, Byrne, Richardson, Faries, Utas, Chung and Wells (see above). 
Applicant’s arguments with respect to Kennard and Tobescu have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Applicant has amended Claim 1 to recite, among other things, "[a] connector comprising a first end and a second end, wherein said flexible connector defines a flow path between said catheter tube and said chamber, said connector comprising a flow detector (remarks p. 5). Examiner replies that claim 1 has been rejected on new grounds over Richardson and Faries.
Applicant submits that the "there- dimensional movement" recited in Claim 20 refers to the movement of the connector to allow easy manipulation by the user of the pre-attached urine collection bag, and not to "the catheter portion inserted into the patient" (remarks p. 7). Applicant reasons that to the extent that the subsequent paragraph [0021] describes the transport tubing 18 of Goodwin, it describes a "contraction region 22" of the tubing but says nothing about movement of the transport tubing in any other dimensions (remarks p. 7). Examiner responds that amended claim 20 has been rejected over Goodwin with incorporation of Byrne. Goodwin describes a section of tubing that is corrugated and configured to stretch and compress (¶ [0021], contraction region 22). Byrne discloses a similarly corrugated section and discloses that the section flexes without kinking (¶ [0038] The flexible region may be provided by a so called "crinkle" … which may be collapsed on itself axially and which allows for bending without buckling). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kearns; Barbara J. et al.	US 20170216557 A1
Nishtala; Vasu et al.	US 20090299334 A1
Jensen; Ole Roger et al.	US 4023607 A
Ericson; Richard E.	US 3699964 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781